Eliakim Huchinson assigne of Edward Rushworth or whomeeuer else conserned plantiff against Thomas Doughty as prinsipall, & James Grant of Yorke Peter Grant & John Taylor as seuerty or either of them Defendts in an Action of the Case for forfeiture or breach of Bond or obligación of twelue hundred [5] pounds vnder there hands & seales bearing date the first Day of June 1665 for non performance of a Couenant or Agreement of the Date abouesaid vnder the hand & seale of the sd Tho: Doughty with other due Damages according to Attaehm* Dated 19th of Septbr 1671 . . . the Jury . . . found for the plantiff the forfeiture of the bond & costs of Court which was thirty six shillings.
Execucion Issued for 120111 16s 00 ye 5*b of 11 m° 1671